DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 28 January 2022.  These drawings are acceptable.

Response to Arguments

Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
On pages 10-12 of the response filed 28 January 2022 the applicant argues against the amendment versus Chung149 as a 102, however, Chung149 was not used to teach the features amended into claim 1 [previous claim 17] and claim 17 was rejected under 103 and thus the arguments against Chung149 as a 102 do not apply to the rejection.
On pages 12-13 of the response filed 28 January 2022 the applicant argues against all of the references used in103 combinations collectively (He, Lee312, Lee846, Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 9, 13-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Chung et al. (US 2018/0293452).

Regarding claim 1, Chung et al. (US 2018/0120149) disclose a collimator, comprising at least two collimation layers (Figure 3, 142 and 144 and paragraph [0039]) and one or more light-transmissive substrates (Figure 3, light-transmissive substrate 1421), each of which is arranged between two adjacent ones of the at least two collimation layers (Figure 3 shows 1421 is between 1422 of 142 and 1442 of 144), wherein the at least two collimation layers have a plurality of collimation holes (Figure 3 shows ).
Chung et al. (US 2018/0120149) fail to teach wherein the corresponding collimation holes of the two adjacent collimation layers are coupled to each other in a staggered manner, and wherein the corresponding collimation holes of the two adjacent collimation layers are coupled to each other in a staggered manner comprises: the corresponding collimation holes of the two adjacent collimation layers are coupled to each other in a staggered manner, by adjusting a position of at least one of the at least two collimation layers based on light receiving angles corresponding to the collimation holes in the at least two collimation layers.
Chung et al. (US 2018/0293452) disclose wherein corresponding collimation holes of two adjacent collimation layers are coupled to each other in a staggered manner (Figure 10 shows that the collimation holes 220 are aligned in a staggered manner) and wherein the corresponding collimation holes of the two adjacent 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the staggered teachings of Chung et al. (US 2018/0293452) in the collimator taught by Chung et al. (US 2018/0120149).  The motivation to combine would have been in order to adjust the light collecting angle so as to provide improved spatial resolution for fingerprint sensing.

Regarding claim 2, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the collimator according to claim 1, wherein the two adjacent collimation layers have a same number of collimation holes (Chung et al. (US 2018/0293452): Figure 10 shows the number of holes is the same.), and the corresponding collimation holes of the two adjacent collimation layers are arranged opposite to each other (Chung et al. (US 2018/0293452): Figure 10 shows the holes are arranged opposite each other in the staggered manner.). 

Regarding claim 4, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the collimator according to claim 1, wherein the at least two 

Regarding claim 5, please refer to the rejection of claim 1, furthermore Chung et al. (US 2018/0120149) also disclose an optical fingerprint reader (Paragraphs [0024] and [0038], for fingerprints), comprising a cover plate (Figure 3, 110), an optical sensor layer (Figure 3, 130) and the collimator of claim 1 (Figure 3, 140 [n the combination]).

Regarding claim 6, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the optical fingerprint reader according to claim 5, wherein the collimation holes of one of the at least two collimation layers closest to the optical sensor layer have a one- to-one relationship with sensor pixels of the optical sensor layer (Chung et al. (US 2018/0293452): Figure 10 shows a one-to-one relationship.).  

Regarding claim 9, please refer to the rejection of claim 5, furthermore Chung et al. (US 2018/0120149) also disclose a full screen display (Figure 5), comprising an organic light emitting diode (OLED) layer (Figure 5, 410 and paragraph [0044]) and the optical fingerprint reader (See claim 5), and the OLED layer is arranged between the cover plate and the collimator, and the collimator and the optical sensor layer cover the entire OLED layer (Figure 5 shows that 410 is between 110 and 140, where 140 and 130 cover the entire layer 410.).  

Regarding claim 13, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the collimator according to claim 1, wherein the light-transmissive substrate is made of a light-transmissive material (Chung et al. (US 2018/0120149): Paragraph [0032], transparent and thus light-transmissive material.).  

Regarding claim 14, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the collimator according to claim 13, wherein the light-transmissive material is glass (Chung et al. (US 2018/0120149): Paragraph [0034], glass).  

Regarding claim 15, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the collimator according to claim 13, wherein the light-transmissive material is a polymer (Chung et al. (US 2018/0120149): Paragraph [0034], plastic which is a polymer).  

Regarding claim 16, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the collimator according to claim 1, wherein shapes of the collimation holes comprise at least one of a circle, a regular hexagon and a triangle (Chung et al. (US 2018/0120149): Figure 2 shows a circle).  

Regarding claim 18, this claim is rejected under the same rationale as claim 2.

Regarding claim 20, this claim is rejected under the same rationale as claim 4.

Regarding claim 21, this claim is rejected under the same rationale as claim 2.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Chung et al. (US 2018/0293452) and further in view of He et al. (US 2017/0124370).

Regarding claim 3, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the collimator according to claim 1.
Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) fail to teach wherein there is one or more position-adjustable collimation layers among the at least two collimation layers.  
He et al. disclose wherein there is one or more position-adjustable collimation layers (Paragraph [0093], “By adjusting the opening or the hole…”).  
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the position-adjustable teachings of He et al. in the collimator taught by the combination of Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452).  The motivation to combine would have been in order to adjust the light collecting angle so as to provide improved spatial resolution for fingerprint sensing (See paragraph [0093] of He et al.).

Regarding claim 19, this claim is rejected under the same rationale as claim 3.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Chung et al. (US 2018/0293452) and further in view of Lee et al. (US 2016/0254312).

Regarding claim 7, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the optical fingerprint reader according to claim 5.
Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) fail to teach wherein the collimation holes of one of the at least two collimation layers closest to the optical sensor layer have a one-to-many relationship with sensor pixels of the optical sensor layer.  
Lee et al. disclose wherein collimation holes closest to an optical sensor layer have a one-to-many relationship with sensor pixels of the optical sensor layer (Figure 4 shows that openings 220 [holes] correspond to multiple sensing pixels 234/236, for example.).  
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) performs the same function as it does separately of providing an optical fingerprint reader comprising collimation holes and an optical sensor layer, and Lee et al. performs the same function as it does separately of providing collimation holes having a one-to-many relationship with sensor pixels of the optical sensor layer.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the optical fingerprint reader according to claim 5.
Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) fail to teach wherein the collimation holes of one of the at least two collimation layers closest to the optical sensor layer have a many- to-one relationship with sensor pixels of the optical sensor layer.  
Lee et al. disclose wherein collimation holes closest to an optical sensor layer have a many- to-one relationship with sensor pixels of the optical sensor layer (Figure 7-8 show a bunch of holes in Figure 7 and then a single sensor at the bottom of the collimator in Figure 8, thus making a many- to-one relationship).  
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Chung et al. (US 2018/0120149) and 
Therefore, one of ordinary skill in the art at the time the invention was made could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the collimation holes closest to an optical sensor layer having a many- to-one relationship with sensor pixels of the optical sensor layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Chung et al. (US 2018/0293452) and further in view of Lee et al. (US 2014/0355846).

Regarding claim 10, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the full screen display according to claim 9.
Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) fail to teach wherein the OLED layer is a flexible OLED layer or a glass OLED layer.

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to make the OLED taught by the combination of Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) a flexible OLED layer as taught by Lee et al.  The motivation to combine would have been in order to allow flexibility of the device thus reducing the possibility of device breakage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Chung et al. (US 2018/0293452) and further in view of Koizumi et al. (US 2001/0033360).

Regarding claim 11, Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) disclose the collimator according to claim 4.
Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452) fail to teach wherein the at least two collimation layers are made of an aluminum foil.  
Koizumi et al. disclose wherein light shielding layers are made of an aluminum foil (Paragraph [0074]).  
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Koizumi et al. and apply them to the at least two light shielding collimation layers taught by the combination of Chung et al. (US 2018/0120149) and Chung et al. (US 2018/0293452).  .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Chung et al. (US 2018/0293452) and further in view of Koizumi et al. (US 2001/0033360) and Ishitani et al. (US 2010/0165280).

Regarding claim 12, Chung et al. (US 2018/0120149), Chung et al. (US 2018/0293452) and Koizumi et al. disclose the collimator according to claim 11.
Chung et al. (US 2018/0120149), Chung et al. (US 2018/0293452) and Koizumi et al. fail to teach wherein the aluminum foil is made of a pure aluminum foil strip and a transparent polyester film strip.  
Ishitani et al. disclose wherein aluminum foil is made of a pure aluminum foil strip and a transparent polyester film strip (Paragraph [0237], “sheet with a structure in which an aluminum foil is sandwiched between PVF films or polyester films can be used”).  
Chung et al. (US 2018/0120149), Chung et al. (US 2018/0293452) and Koizumi et al. contained a device which differed from the claimed device by the substitution of the aluminum foil.
Ishitani et al. teaches the substituted aluminum foil made of a pure aluminum foil strip and a transparent polyester film strip, and the function was known in the art to provide an aluminum foil layer.
Chung et al. (US 2018/0120149), Chung et al. (US 2018/0293452) and Koizumi et al.’s aluminum foil could have been substituted with the pure aluminum foil strip and a 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
14 February 2022